Per Curiam.
May 23, 1917, judgment for $350 in favor of the plaintiff was entered in the Kent circuit court. October 5, 1917, defendants obtained a writ of error from this court without having applied therefor pursuant to Act No. 172, Pub. Acts 1917, and without taking any steps under that act, or under Rule No. 59 of this court (199 Mich.). In J. F. Hartz Co. v. Lukaszcewski, 200 Mich. 230, we held that this statute was applicable to a case in which the judgment was rendered before the act took effect, and that this court should, of its own motion, dismiss a writ of error not obtained pursuant to its provisions where the judgment did not exceed the statutory amount. The authorities were there considered and discussed. It follows that on the authority of that case' this writ of error must be dismissed. No costs will be allowed.